DETAILED ACTION
Examiner acknowledges the reply filed 3/25/2022, in response to the restriction requirement mailed 5/25/2022.
Claims 1-9 and 17-27 are pending.  Claims 2-7, 17-19, 24, 25, and 27 have been withdrawn from further consideration for the reasons set forth below.
Claims 1, 8, 9, 20-23, and 26 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the full citations of three NPL documents are not included in the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Compare NPLs in IDS filed 4/2/2019 vs NPLs in IDS filed 10/26/2021.
Election/Restrictions
Applicant’s election of Group 1 (1-9 and 17-26) without traverse in the reply filed on 5/25/2022 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Examiner acknowledges Applicants’ election of the following representative species:
Compound of formula (I-d)
Additional cosmetic ingredient (UV-filters, e.g. ethylhexyl salicylate)
Claims 1, 8, 9, 20-23, and 26 read on the elected species.
Claims 2-7, 17-19, 24, and 25 have been withdrawn from further consideration as being drawn to a nonelected species. Election was made without traverse in the reply filed on 5/25/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See p. 13, ll. 4-5.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 should be amended to recite “R2 is an amino” and “R3 or R3’ … and aryl_C1-C6 alkyl group and a heteroaryl_C1-C6 alkyl group”.
Claim 9 should be amended to remove the boxes and instead recite a Markush grouping- include commas to separate the structures and the term “and” to separate the last two structures.  Additionally, the phrase “formulas (I-1) through (I-i)” at line 3 is redundant because each of the structures is associated with the name (I-a), etc.
Appropriate correction is required.

Examiner requests that Applicant confirm word spacing throughout the claims, e.g., as set forth in claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 20-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are deemed to be indefinite for alternative claim interpretation.  Claim 1 recites “R2 is an amino acid side chain of a basic amino acid or a 2-amino C2-8 alkanoic acid”.  The claim is open to alternative claim interpretation.  Under the first interpretation, R2 is an amino acid side chain that has a 2-amino C2-8 alkanoic acid attached to the amino acid side chain.  However, it is unclear as to the attachment point of an amino acid side chain as to where the alkanoic acid would be attached.
Under the second interpretation, R2 is i) an amino acid side chain of a basic amino acid or ii) 2-amino C2-8 alkanoic acid.  In this instance, R2 itself can be 2-amino C2-8 alkanoic acid.
Claim clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorr et al. (U.S. 2005/0142078).
Dorr et al. teach compositions and method of stimulating the production of melanin by the pigment-producing cells (keratinocytes and/or melanocytes) of the skin, in particular for the induction of skin tanning in humans, comprises administering alpha-MSH or an alpha-MSH analogue and exposing the skin to ultraviolet irradiation (abstract).  The melanocortins (also referred to as melanotropin) include a family of peptide hormones that induce pigmentation by interaction with melanocortin 1 receptors (MC1R) in the epidermis1. The primary pigmentary hormone that is released from the pars intermedia of the pituitary gland in some non-human animals, and from UV-B exposed keratinocytes in human skin, is alpha Melanocyte Stimulating Hormone (alpha-MSH) (para. [0003]). 
Suitable alpha-MSH analogues for use in accordance with the present invention include compounds of the formula R1-W-X-Y-Z-R2wherein R1 is selected from the group consisting of Ac-Gly-, Ac-Met-Glu-, Ac-Nle-Glu-, and Ac-Tyr-Glu-; W is selected from the group consisting of -His- and -D-His-; X is selected from the group consisting of -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, -(pNO2)D-Phe7-; Y is selected from the group consisting of -Arg- and -D-Arg-; Z is selected from the group consisting of -Trp- and -D-Trp-; and R2 is selected from the group consisting of —NH2; -Gly—NH2; and -Gly-Lys—NH2 (para. [0030]-[0037]).
It would have been obvious to one of ordinary skill in the art to have prepared a peptide of formula I, such as Ac-Gly-His-Phe-[Arg or D-Arg]-[Trp or D-Trp]-NH2.  R1 is a methyl wherein C1; R2 is the side chain of arginine (or D-Arg), which is a basic amino acid.  R3’ is hydrogen; R3 is the side chain of Trp or D-Trp; and R4 and R5 are both hydrogen.  It is further noted that Dorr et al taught a finite number of peptide combinations of the formula R1-W-X-Y-Z-R2 that could be used in the compositions and methods for induction of skin tanning in humans [reads on self-tanning agents].  The skilled artisan would have had a reasonable expectation of success because Dorr et al explicitly taught each of the amino acids in the exact arrangement as instantly claimed.
Accordingly, claim 1 is rendered obvious.
Regarding claim 20, compositions comprising the peptides are formulated for topical administration (paras. [0092]--[0093]).  Solid carrier materials include, for example, starch, lactose, mannitol, methyl cellulose, talc, highly dispersed silicic acid, high molecular weight fatty acids such as stearic acid, gelatine, agar-agar, calcium phosphate, magnesium stearate, animal and vegetable fats, and high molecular weight polymers such as polyethylene glycols (para. [009].  Biocompatible polymers can also be carriers (para. [0095]).  Regarding claim 26, the peptides are in compositions for induction of skin tanning in humans (paras. [0002], [0018], [0025], [0095]-[0099], Examples, claims 5-6). 
Claim(s) 1, 8, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hocquaux et al. (U.S. 2010/0310484).
Hocquaux et al. teach compositions comprising peptides in cosmetic applications and methods of use (abstract).  Cutaneous aging is a complex phenomenon responsible for progressive changes of the skin, which is due to many intrinsic and extrinsic factors. Genetic, UV exposure, climatic factors (harshness/wind/cold/warm), pollution (chemical, free radicals, contaminant, nitrogen oxide, metals), alcohol consumption and smoking are factors involved in cutaneous aging. More precisely, UV exposure is responsible for epidermis and dermis injuries. Solar UVB (290-315 nm) affects essentially the epidermis, whereas UVA (315-400 nm) reaches mainly the dermis. (para. [0003]).  The reference teaches a family of peptides, more particularly peptides of the Formulae I and II, that are useful for preventing, delaying, reducing or treating the effects of aging on skin including photo-aging (para. [0025]).  A peptide of formula II (SEQ ID NO: 2) Lip-A-His-B-C-Trp-R (II) wherein: Lip is a lipoyl residue of configuration R or S; His is a histidine residue of configuration L; Trp is a tryptophan residue of configuration L; A is absent, is an amino acid residue of configuration L or D selected from the group consisting of a lysine residue, an alanine residue, a glutamic acid residue and a glycine residue, or is a spacer of formula: NH--(CH2)n-CO-- wherein n is an integer comprised between 2 and 14; B is an aromatic amino acid residue of configuration D selected from the group consisting of a phenylalanine residue, a homophenylalanine residue, a tryptophan residue, a β -(1-Naphthyl)-alanine residue, a β-(2-Naphthyl)-alanine residue and a phenylglycine residue; C is a basic amino acid residue of configuration L selected from the group consisting of an arginine residue, a lysine residue, an ornithine residue and a homoarginine residue; and R is OZ or N(Z')(Z''), wherein Z, Z' and Z'' are independently of each other a hydrogen or a protecting group selected from the group consisting of methyl, ethyl, propyl, phenyl, hexyl, decyl and hexadecyl, or a racemate, an enantiomer or a diastereomer thereof, or a mixture thereof, or a salt thereof (abstract; para. [0034], [claims 15 and 19-22).  Hocquaux et al. teach that the lipoyl residue can be lipoic acid (paras. [0022], [0027], [0167]). The reference teaches that the peptides are for cosmetic or therapeutic use for preventing, reducing, delaying or treating a skin condition in a subject [paras. [0148]-[0152]).
It would have been obvious to one of ordinary skill in the art to have prepared a peptide of formula I, such as lipolyl group [lipoic acid]-Gly-His-Phe-[Arg or D-Arg]-[Trp or D-Trp]-NH2 or R4 and R5 are independently hydrogen, methyl, ethyl, propyl, phenyl, or hexyl.  R1 is a C4 alky chain with a pentyl ring; R2 is the side chain of arginine (or D-Arg), which is a basic amino acid.  R3’ is hydrogen; R3 is the side chain of Arg, Lys, Orn, or homoArg; and R4 and R5 are independently hydrogen, methyl, ethyl, propyl, phenyl, or hexyl.  It is further noted that Hocquaux et al taught a finite number of peptide combinations of the formula II that could be used in for cosmetic or therapeutic use for preventing, reducing, delaying or treating a skin condition in a subject (paras. [0121], [0148]-[0152]).  The skilled artisan would have had a reasonable expectation of success because Hocquaux et al explicitly taught each of the amino acids in the exact arrangement as instantly claimed.
Accordingly, claim 1 is rendered obvious.  Regarding claim 8, the reference teaches that salts of the peptide include acetate and trifluoracetic Acid  (TFA) (para. [0071], Example 1).  Regarding claim 20, compositions comprising the peptides are formulated for topical administration and can be used in cosmetic compositions (paras. [0072]-[0081], [0148]-[0152]).  Compositions can include a cosmetically or pharmaceutically acceptable excipient or carrier (paras. [0036], [0060], [0085]-[0086], [0124]-[0127], Claim 28). Regarding claims 21-23, Hocquaux et al taught that a composition comprises an effective amount of the peptide, and a topically, cosmetically or pharmaceutically acceptable excipient or carrier. In a specific embodiment, an effective amount is between about 10-8 M to about 10-2 M. In another specific embodiment, said effective amount is between about 10-6 to about 10-5 M (para. [0036]).  Examples 16-18 teach formulations comprising 10 ppm of a peptide.  The optimization of a result effective parameter (e.g., dosage of peptide in a composition) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in the cosmetic and pharmaceutical sciences, involving merely routine skill in the art. It is been held that it is within the skill in the art to select parameters, such as amount of ingredients, and a composition in order to achieve a beneficial effect.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 26, the peptides compositions include sunless tanning agents (paras. [0092], [0121]).  Examiner notes that claim 26 does not recite any other claim elements beyond the claimed peptide.  
Accordingly, claims 1, 8, 20-23, and 26 are obvious in view of Hocquaux et al.

Claim(s) 1, 20-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocquaux et al. (WO 2005009402 - referred to as Hocquaux 2), and further in view of Betts et al (Bioinformatics for Geneticists. chtpr 14, Eds. Barnes and Gray, Publ. John Wiley & Sons, Ltd., pp. 289-316 (2003)).  Hocquaux 2 is in the French language.  Examiner refers to the English machine translation generated by the USPTO library.  A copy of the English translation is provided.
Hocquaux 2 teach a combination of a UV filter and an anti-inflammatory agent to slow hair loss (p. 2).  Anti-inflammatory peptides have peptides formulas of SEQ ID NOs: 1-2 (p. 2).  Specific peptides are taught on p. 3 and claim 3.  Peptide K has the sequence: Hex-Ala-His-Dphe-Arg-Trp-NH2 where Hex is hexanoyl (p. 3).  In this peptide R1 is an alkyl group of C5, R2 is the side chain of arginine, R3’ is hydrogen, R3 is the side chain of tryptophan, and R4 and R5 are each hydrogen.
Peptide K of Hocquaux 2 differs from the peptide of instant formula I in that the claimed peptide recites glycine at position 1 whereas Peptide K includes alanine at position 1 of the peptide.
Betts et al teach that the small amino acids include alanine, cysteine, glycine, proline, serine and threonine (p. 299).  Betts et al teach that alanine can be substituted by other small amino acids.  The alanine side chain is very non-reactive, and is thus rarely directly involved in protein function (p. 300).
It would have been obvious to one of ordinary skilled in the art to have prepared a peptide of Hex-gly-His-Dphe-Arg-Trp-NH2, substituting glycine with alanine of Peptide K of Hocquaux 2.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting glycine for alanine because glycine for alanine are both explicitly taught as being small amino acids that could be substituted for each other. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  In a peptide of Hex-gly-His-Dphe-Arg-Trp-NH2, R1 is an alkyl group of C5, R2 is the side chain of arginine, R3’ is hydrogen, R3 is the side chain of tryptophan, and R4 and R5 are each hydrogen.  Accordingly, claim 1 is rendered obvious.  
Regarding claim 20, Hocquaux 2 teach that the peptides can be in a cosmetic composition containing cosmetically acceptable excipients (pp. 4-5).  The compositions can further comprise a UVB sunscreen such as ethylhexyldimethyl1PABA, ethylhexyl salicylate or ethylhexyl triazone (p.3).  Regarding claims 21-23, Hocquaux 2 taught that a composition comprises a concentration of the is between about 10-4 M to about 10-8 M, preferably 10-6 to about 10-5 M (para. [0036]).  Examples teach formulations comprising 10-5 M of a peptide.  The optimization of a result effective parameter (e.g., dosage of peptide in a composition) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in the cosmetic and pharmaceutical sciences, involving merely routine skill in the art. It is been held that it is within the skill in the art to select parameters, such as amount of ingredients, and a composition in order to achieve a beneficial effect.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 26, the peptides of Hocquaux 2 are deemed to read on self-tanning or artificial/sunless tanning agent.  Examiner notes that claim 26 does not recite any other claim elements beyond the claimed peptide.  
 Accordingly, claims 1, 20-23, and 26 are obvious in view of the teachings of Hocquaux 2 and Betts et al.

Closest Prior Art 
The subject matter of claim 9 appears to be free of the prior art.  The closest prior art is Dorr et al. (U.S. 2005/0142078) which is set forth above.  Dorr et al do no teach or suggest the modification necessary to arrive at the peptides recited in claim 9.

Conclusion
No claims are allowed.
Claims 1-9 and 17-27 are pending.  Claims 2-7, 17-19, 24, 25, and 27 are withdrawn.
Claims 1, 8, 20-23, and 26 are rejected.  Claim 9 is objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654